ELLETT, Chief Justice:
This is an appeal from a judgment of the juvenile court finding appellant guilty of driving while under the influence of intoxicating liquor in violation of U.C.A.1953, 41-6-44.
At approximately 12:45 a. m., on October 12,1975, a highway patrolman was called to investigate an accident at Silver Creek Junction in Summit County, Utah. Upon arrival at the scene he found that a pickup truck, registered to the appellant, had collided with a utility pole. The officer found appellant and his friend White at the scene.
The officer testified at the hearing that he observed many empty beer cans in the back of the pickup and that it appeared to him by their actions that the two youths had been drinking. He also testified that White told him at the scene that appellant had been the driver of the vehicle.
The appellant was taken to Coalville for field sobriety tests and a breathalyzer test. The breathalyzer test showed that the alcoholic content of appellant’s blood was .11 percent.
The officer testified that enroute to Coal-ville the appellant told him that he had been the driver of the truck at the time of the accident. At the hearing White testified, but did not deny that he had told the officer that appellant was the driver. It was through the officer’s testimony over hearsay objections, that White’s admission was brought out.
Appellant challenges the judgment on three points: First, he alleges that the record does not support an adjudication that appellant was within the jurisdiction of the juvenile court; Second, he claims that the evidence showing the appellant to be the driver of the vehicle was inadmissible and should have been excluded; Third, he claimed that the evidence did not show him to be under the influence of intoxicating liquor at the time he was driving the vehicle.
U.C.A.1953, Sec. 55-10-77(1) gives the juvenile court jurisdiction in this case. It is clear from the record that appellant was under eighteen years of age when the violation occurred. The juvenile court invokes its jurisdiction by determining whether or not the juvenile involved is delinquent and then in deciding what action to take.
*11Appellant contends that no formal Finding of Fact and Conclusions of Law were entered by the court pursuant to the provisions of Rule 52(a), U.R.C.P.1 and thus no jurisdiction was invoked.
The test for Rule 52(a) is whether or not the Findings of Fact and Conclusions of Law indicate clearly the mind of the court even though they are not in the artistic form of approved models.2 In the case before us we have no question as to what offense was charged, or on what basis the judge made his Findings of Fact and Conclusions of Law. At the close of the hearing the judge did make Findings of Fact and Conclusions of Law, and jurisdiction was clearly established in this hearing.
The legislature has set up juvenile courts for the purposes of making sure each child gets such care and guidance as will serve his welfare as well as the interests of the state in addition to protecting the individual citizen against juvenile violence and law breaking.3 The court must also determine what rights the legislature intended the juvenile to have as he goes through this court process including which rules of evidence should be followed.
In U.C.A.1953, 55-10-105, the legislature has provided that:
(1) Proceedings in children’s cases shall be regarded as civil proceedings, with the court exercising equitable powers.
(2) An adjudication by a juvenile court that a child is within its jurisdiction under section 55-10-77 shall not be deemed a conviction of a crime except in cases involving traffic violations; .
[Emphasis added.]
In exercising these equitable powers the juvenile court is to determine factual matters.4 It has also been established that this determination should not be overturned unless a clear abuse of discretion is shown.5 At times these proceedings may be conducted in an informal manner.6
At the same time, despite this informality, it is clear that basic rules of evidence should be adhered to.7 However, it is within the court’s sound discretion to apply these rules.8
The question before us is this: Did the trial judge abuse his discretion in allowing the officer to testify as to,what appellant and his friend told him?
Appellant does not challenge the legality of his own admission to the officer but cites State v. Ferry9 as holding that an accused cannot be convicted on his confession alone, and that there must exist, independently, clear and convincing evidence of the corpus delicti of the crime. In that case, this Court went on to add that such evidence “need not be convincing beyond a reasonable doubt.” (Ferry, supra at p. 373, 275 P.2d at 173.)
If appellant is convicted of driving under the influence of alcohol in juvenile court, it will stand as a conviction of a crime.10 In this area or in such areas as deprivation of custody of children or loss of liberty to the juvenile, it is apparent that the courts must insure that certain constitutional rights of *12the defendant have not been invaded. It is true, however, that some reasonable latitude for a witness’ testimony must be allowed. The error committed must be substantial and prejudicial leading to the reasonable likelihood of a different result.11 The judge should guard carefully against such prejudicial error.
Hearsay statements have been generally discredited because they (1) lack trustworthiness and (2) the person purporting to know the facts is not stating them under oath. Certain exceptions to the hearsay rule have been enumerated in Rule 63, Utah Rules of Evidence. From the record it appears that the statement made by Dward White to the effect that the appellant was driving the truck was made in the presence of the appellant who made no objection to the statement. In fact, on the way to Coalville, the appellant stated that he was driving the truck, but that he was not driving under the influence of alcohol.
The trial judge ruled that the testimony of the officer was competent and Rule 63(6) justifies his ruling.
Appellant further claims that there was no competent evidence to show that he was under the influence of intoxicating liquor at the time he was driving the motor vehicle. However, the evidence amply supports the lower court’s finding and we will not disturb it. The officer came upon a truck that had collided with a pole. In this truck were empty beer cans. He testified that he had cause to believe the two youths at the scene were under the influence of intoxicating liquor. Someone had driven this truck into the pole. The truck belonged to the appellant and the evidence showed that he was the driver of it.
The fact that this accident was not investigated for some time after it occurred does not assist the defendant. The officer responded as quickly as he could and the tests given to the appellant confirmed the opinion of the officer that the appellant was under the influence of intoxicating liquor.
The evidence presented to the court was sufficient to justify the trial judge in believing beyond a reasonable doubt that the appellant was guilty of driving a motor vehicle while under the influence of alcohol.
The judgment is affirmed. No costs are awarded.
CROCKETT, WILKINS, and HALL, JJ„ concur.

. U.R.C.P. 52(a) Effect. In all actions tried upon the facts without a jury or with an advisory jury, the court shall find the facts specially and state separately its conclusions of law thereon and judgment shall be entered pursuant to Rule 58A; .


. In Re Clift’s Estate, 70 Utah 409, 260 P. 859 (1927).


. U.C.A.1953, 55-10-63.


. State in Interest of Salas, Utah, 520 P.2d 874 (1974).


. State in Interest of K_ B_, 7 Utah 2d 398, 326 P.2d 395 (1958).


. U.C.A.1953, 78-3a-33.


. Arizona State Dept. of Public Welfare v. Barlow, 80 Ariz. 249, 296 P.2d 298 (1956); In Re Hill, 78 Cal.App. 23, 247 P. 591 (1926).


. In Re Baxter’s Estate, 16 Utah 2d 284, 399 P.2d 442 (1965); Hanks v. Christensen, 11 Utah 2d 8, 354 P.2d 564 (1960).


. State v. Ferry, 2 Utah 2d 371, 275 P.2d 173 (1954).


. U.C.A.1953, 55-10-105.


. Warden v. Jerman, 18 Utah 2d 359, 423 P.2d 485 (1961).